Citation Nr: 1718993	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-02 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to non-service-connected VA pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran has active duty service from May 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

In March 2015, the Veteran requested reinstatement of his non-service-connected pension claim due to release from incarceration. In an April 2015 decision, the PMC granted disability pension benefits effective April 1, 2015.

Following the April 2015 RO decision granting the benefits, in September 2016, this claim was remanded by the Board inappropriately for additional information as the benefits sought on appeal had already been granted, which is explained in more detail below. 


FINDINGS OF FACT

1. An April 2015 RO decision granted the Veteran's claim for entitlement to non-service-connected pension, and the Veteran did not file a notice of disagreement. 

2. The award of nonservice-connected VA pension benefits claim is moot. 


CONCLUSIONS OF LAW

1. The April 2015 RO rating decision that granted non-service-connected pension is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2. The claim for nonservice-connected pension is moot. 38 U.S.C.A. §§ 1513, 1521, 5107 (West 2014); 38 C.F.R. § 3.102, 3.151 (2016).

3. The Board lacks jurisdiction over the non-service-connected pension claim because that claim has been granted and rendered moot. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously mentioned, the Veteran's claim for non-service-connected pension was granted in a rating decision issued by the agency of original jurisdiction in April 2015. The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202. Here, as a result of the agency of original jurisdiction's actions with no appeal by the Veteran of that final RO decision, there no longer remains a case or controversy with respect to this claim. Therefore, the Board lacks jurisdiction over the issue because it has been granted and rendered moot. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202. Therefore, dismissal of this claim is warranted.

In regard to the Board's September 2016 remand requesting that Veteran submit additional evidence for potential apportionment to his dependents should he have been granted pension while incarcerated, the Board does not wish to suggest that the Veteran and/or his dependents cannot file a formal claim of appropriation or an earlier effective date; indeed, should he choose to do so, he is invited to file the appropriate claim with the agency of original jurisdiction. In any event, the Board notes that the Veteran's non-service-connected pension was granted and therefore a claim of entitlement to nonservice connected pension is moot. 


ORDER

Entitlement to non-service-connected pension is dismissed as moot.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


